FILED
                                                           COURT OF APPEALS DIV I
                                                            STATE OF WASHINGTON
                                                            2018 JUL 23 AM 9:1+2
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
In the Matter of the Parentage of
B.C.                                                    No. 76053-0-1

GEORGE CHAPMAN,                                        ORDER DENYING MOTION
                                                       FOR RECONSIDERATION
                       Appellant,                      AND WITHDRAWING AND
                                                       SUBSTITUTING OPINION
                V.

PATRICIA CHAPMAN; and STATE OF
WASHINGTON, DEPARTMENT OF
SOCIAL & HEALTH SERVICES,

                       Respondents.


          The appellant, George Chapman, has filed a motion for reconsideration of

the opinion filed on June 11, 2018. The State has not filed a response to the

appellant's motion for reconsideration. The court has determined that the motion

should be denied, but the opinion should be withdrawn, and a substitute opinion

filed; now, therefore, it is hereby

          ORDERED that the motion for reconsideration is denied; and it is further

          ORDERED that the opinion filed on June 11, 2018 is withdrawn; and it is

further

          ORDERED that a substitute unpublished opinion shall be filed.



                                                                          $0?
                                                                     -
                                                                      " FILn
                                                                COURT OF APPEALS DIV I
                                                                 STATE OF WASHINGTON
                                                                 2018 JUL 23 AM 9:42


 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Parentage of               )
 B.C.                                            )          No. 76053-0-1
                                                 )
 GEORGE C.,                                      )          DIVISION ONE
                                                 )
                       Appellant,                )          UNPUBLISHED OPINION
                                                 )
               v.                                )
                                                 )
 PATRICIA C.; and STATE OF                       )
 WASHINGTON, DEPARTMENT OF                       )
 SOCIAL & HEALTH SERVICES,                       )
                                                 )
                       Respondents.              )
                                                 )          FILED: July 23, 2018
                                                 )
       APPELWICK, C.J. — George filed a petition to establish parentage of a child,
,asserting that he was the presumed parent by marriage. The child's parentage

had already been established by final order in a separate case. The trial court

dismissed George's petition. We affirm.

                                        FACTS

       On April 28, 2011, the trial court entered a decree, dissolving the marriage

of Patricia C. and George C. In the findings of fact, the court found that the marital

presumption in favor of George's parentage of the child, B.C., had been rebutted.'




          We refer to the parties by their first names and use the initials of the child.
See In re Parentage of C.S., 134 Wash. App. 141, 144 n.1, 139 P.3d 366(2006)(in
action to disestablish parentage and establish paternity, opinion refers to parties
by first names and the children by initials only).
No. 76053-0-1/2


It relied on genetic test results showing a high probability that someone else,

Casey P., was the child's biological father. The court handwrote2:

      Due to the late submittal by pet[itioner]/mom of Genetic Test Results
      (Att[a]chm[en]t "A" Hereto) indicating someone other than
      Respondent/Husband George. . . may be child [B.C.]'s bio[logical]
      father, the [court] finds that statutory presumption of paternity
      [(unreadable)] that child in favor of [George] pursuant to apparently
      fraudulently executed birth certificate is rebutted—[the court] makes
      no finding of paternity [(unreadable)] that child and leaves such
      determination to future action(s) to establish/disestablish paternity
      which parties themselves may choose to file.

       On September 16, 2015, George filed a petition to establish himself as

B.C.'s father. In his petition, he stated that he was the "presumed father" because

he was married to Patricia before the child was born. On March 24, 2016, the trial

court found:

              Paternity has already been established not naming the above
       petitioner George... as the father of the minor child in question. The
       court cannot even move forward with today's petition.

              Paternity needs to be disestablished if that is the relief that is
       being sought; notice of same needs to be served on the current
       father; and notice of same needs to be served on the State of
       Washington.

The trial court continued the hearing until June 6, 2016.

       On April 12, 2016, George filed another petition to establish parentage of

B.C. In the petition and the declaration to support the petition he continued to

allege that he was the presumed parent by marriage, because the child was born

during his marriage to the child's mother.


       2 George moved to supplement the record at this court with what appears
to be a copy of minute entry. He asserts that the court's handwriting in the findings
offact and conclusions of law is "difficult to read" and "his intent unclear." We deny
the motion.

                                              2
No. 76053-0-1/3


      On April 26, 2016, the State of Washington, Department of Social and

Health Services, filed a notice of appearance in the case. In drafting a response

to George's petition to establish parentage, the State reviewed the dissolution

decree. Based on the information in the findings and conclusions of that order, the

State filed a paternity action to establish Casey as B.C.'s father. On September

28, 2016, the court signed the final parentage order, establishing Casey as B.C.'s

legal parent.

      The State moved to dismiss George's petition for establishment of

parentage. The State's motion to dismiss George's petition stated that Patricia,

the respondent in George's petition to establish parentage, had not been properly

served. The State also observed that, on September 28, 2016, the trial court had

entered a final parentage order establishing Casey as B.C.'s father. The State

argued that George's petition for establishment of parentage should be dismissed,

because of the order that had already established Casey as B.C.'s father. On

October 26, 2016, the trial court dismissed with prejudice George's petition.

George filed a notice of appeal of "the matter of parentage of [B.C.]." This court

presumes he is appealing the order of dismissal. As a procedural matter, there is

no evidence in the record that George served respondent Patricia in the appeal.

                                  DISCUSSION

       George makes four arguments. First, he argues that he is B.C.'s presumed

parent because he was married to her mother when she was born. Second, he

argues that the trial court erred when it decided that the presumption of parentage

had been rebutted, before an adjudication on the matter. Third, he argues that the


                                            3
No. 76053-0-1/4


statute of limitations for a parentage action had expired before the separate action

established Casey as B.C.'s father. Fourth, he argues that under RCW 26.26.510

the trial court could not issue an order disestablishing his paternity because the

child, B.C., was not a party to the action.

       Paternity proceedings brought under the Uniform Parentage Act of 2002,

chapter 26.26 RCW, are civil actions governed by the rules of civil procedure.

State ex rel. McMichael v. Fox, 132 Wash. 2d 346, 352, 937 P.2d 1075 (1997).

Conclusions of law are reviewed de novo. State ex rel. D.R.M. v. Wood, 109 Wn.

App. 182, 188, 34 P.3d 887(2001).

       The arguments George raises would be properly raised in an initial

proceeding to establish paternity. But, during the pendency of the proceeding

below, a separate action to establish paternity in another father proceeded to final

judgment. The arguments were properly asserted in that proceeding, an appeal

of that proceeding or a separate collateral attack to that action, if any. The action

on appeal here was not the forum to challenge that judgment. Unless that

judgment is overturned, judgment establishing George as a parent cannot

proceed. See In re Parentage of C.S., 134 Wash. App. 141, 150, 139 P.3d 366

(2006)(reasoning that once paternity is disestablished,.a party is then allowed to

establish paternity). An action to establish paternity and an action to disestablish

paternity are two legal questions with separate remedies and differing rules. See

Jd. Nothing in the record indicates that the order establishing Casey as B.C.'s legal

parent has been vacated. We do not have a basis to reverse the trial court's order
No. 76053-0-1/5


dismissing George's petition.    Therefore, the trial court properly dismissed

George's petition to establish parentage.

      We affirm.




WE CONCUR:



     //
     /4/11t11




                                            5